CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 66 to Registration Statement No. 002-85030 on Form N-1A of our report dated November 29, 2016, relating to the financial statements and financial highlights of Nicholas II, Inc. (the Fund), appearing in the Annual Report on Form N-CSR of the Fund for the year ended September 30, 2016, and to the references to us under the headings Financial Highlights and Independent Registered Public Accounting Firm in the Prospectuses and Disclosure of Portfolio Holdings, Shareholder Reports, and Independent Registered Public Accounting Firm and Legal Counsel in the Statement of Additional Information, which are part of such Registration Statement. Milwaukee, Wisconsin January 30, 2017
